Citation Nr: 9931057	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-47 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective vision.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1980 to May 1982.  

The veteran filed a claim in November 1982 for a right eye 
injury.  By rating decision in May 1983, service connection 
for defective vision was denied.  The veteran was notified of 
that decision by letter of the same month; as he failed to 
file a timely appeal, the May 1983 decision became final.  In 
July 1995, the veteran requested that his claim of 
entitlement to service connection for an eye injury be 
reopened.  

This appeal arises from an October 1995 rating decision of 
the Columbia, South Carolina Regional Office (RO) that 
determined that new and material evidence sufficient to 
reopen the veteran's claim had not been submitted.  A Notice 
of Disagreement was filed in March 1996 with a request for a 
hearing.  A Statement of the Case was issued in July 1996.  A 
substantive appeal was filed in October 1996 with a request 
for a hearing at the RO before a Member of the Board.   

The Board notes that a hearing was scheduled at the RO before 
a member of the Board in September 1998 pursuant to the 
veteran's request on the October 1996 substantive appeal.  
The veteran failed to report for this hearing.  Consistent 
with the August 1998 hearing notice letter to the veteran, as 
he failed to appear for the Board hearing, and as a request 
for a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.



FINDINGS OF FACT

1.  By rating action in May 1983, the RO denied the veteran's 
claim of service connection for defective vision on the basis 
that defective vision was noted on the separation 
examination, but was not found on a subsequent VA 
examination. 

2.  The veteran received written notice of the May 1983 
rating decision in that same month; however, the veteran 
failed to file a timely appeal.

3.  Additional evidence submitted since May 1983 has not been 
considered previously, but is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision that denied service 
connection for defective vision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

2.  Evidence received since the May 1983 final rating 
decision that denied service connection for defective vision 
is not new and material, and the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 1131, 5108, (West 1991); 38 C.F.R. 
§ 3.156 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service separation examination in April 1982, no history 
of an eye disability was reported.  On examination, the 
veteran's eyes were clinically evaluated as normal.  The 
veteran's bilateral distant vision was 20/30.  The diagnoses 
included decreased bilateral visual acuity and defective 
color vision.  

In November 1982, the veteran filed a claim for service 
connection for a right eye injury.

On a March 1983 VA examination, the veteran had a history of 
trauma of the right eye secondary to an auto accident in 
1981.  He was not on any medications.  He had a scar of the 
right malar area below the lower lid.  His pupils were equal, 
round, regular, and reacted to light and accommodation.  He 
had full extraocular movement.  The media were clear and the 
fundi were normal.  The veteran's bilateral distant vision 
was 20/20.  The diagnoses included 11/2 centimeter scar of 
right malar area below the lower lid and bilateral vision of 
20/20.

By rating action of May 1983, service connection for 
defective vision was denied.  The RO determined that 
defective vision was noted on the separation examination, 
however it was not found on the VA examination. 

In July 1995, the veteran filed to reopen his claim for 
service connection for an eye injury.  

On a September 1995 VA examination, the veteran had a history 
of blurry vision in the right eye related to an auto accident 
in April 1981.  The veteran was using eye drops.  The 
veteran's vision in his right eye was 20/30 near, corrected 
was 20/25; and 20/20 far.  In his left eye it was 20/30 near 
and 20/20 far.  Applanation tonometry was 16 mmHg of the 
right eye and 12 mmHg of the left eye.  The veteran had a 
small hypeopic refractive error of both eyes.  

By rating action of October 1995, the veteran's claim to 
reopen his claim for service connection for defective vision 
was denied.  The RO determined that the evidence showed 
treatment for defective vision following service.  There was 
no indication of treatment during service, nor any medical 
opinion relating the condition to the veteran's military 
service.  The current appeal to the Board arises from this 
denial.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO has had the opportunity to consider the case under 
current caselaw.

The additional evidence submitted since the May 1983 RO 
decision includes a VA examination that shows that the 
veteran had a small hypeopic refractive error of both eyes.  
The evidence is new as it now shows the presence of an eye 
disability.   However, the evidence is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  VA regulations clarify that congenital 
or developmental defects such as refractive error of the eye 
are not diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).  In 
summary, the new evidence does not establish that the veteran 
has an eye disability for which service connection may be 
granted, and thus it is not material.  Absent the 
presentation of new and material evidence, the claim must be 
denied.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a defective vision is denied.

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

